Citation Nr: 1432069	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUE

Entitlement to an effective date earlier than November 26, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to an effective date earlier than November 26, 2007, for the assignment of a 50 percent disability rating for PTSD.  Thereafter, jurisdiction of the Veteran's claims folder was transferred to the Columbia, South Carolina RO.


FINDINGS OF FACT

1. On October 11, 2005, the Veteran's initial claim for service connection for PTSD was received.  His claim for service connection for PTSD was denied by rating decisions dated in February 2006 and May 2006, the latter of which became final.  

2. By April 2009 rating decision, service connection for PTSD was granted based on relevant official service department records that existed, but had not been associated with the claims folder, when VA first decided the claim in 2006. 


CONCLUSION OF LAW

The criteria for an earlier effective date of October 11, 2005 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran filed a claim for PTSD on October 11, 2005.  This claim was denied in a February 2006 RO rating decision because there was no evidence of a current disability (PTSD) or a verified in-service stressor event.  In April 2006, a private psychiatric evaluation was submitted which showed that the Veteran had been diagnosed with PTSD.  Thereafter, by May 2006 rating decision, the RO continued the denial of service connection for PTSD, based on a finding that there was no verified in-service stressor event.  The Veteran's service information, to include his service treatment records, was of record.  The Veteran did not appeal the May 2006 RO rating decision and it became final.  

On November 26, 2007, private medical evidence was submitted, showing that the Veteran continued to receive treatment for his PTSD.  By December 2008 rating decision, the RO found that new and material had not been submitted to reopen the claim for service connection for PTSD.  

In January 2009, the Veteran filed a request to reopen the claim for service connection for PTSD.  Along with this, he submitted detailed information regarding his reported in-service stressor events.  By April 2009 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent rating, effective from November 26, 2007 (the date of receipt of the private medical evidence).

The Veteran essentially contends that the effective date for his service-connected PTSD should be October 11, 2005. 

As noted above, the initial claim for service connection for PTSD was denied in 2006, at least in part, because the Veteran had not submitted any information for stressor verification.  The record at the time of the 2006 rating decisions did show that that the Veteran had been diagnosed with PTSD by a private medical provider.  With respect to stressors, it was not until January 2009, however, that the Veteran submitted statements detailing his reported stressor events in Vietnam, including being in a convoy in which the lead driver hit a detonator to an explosion, and being in a unit that was constantly ambushed and received incoming fire and mortar attacks.  He indicated these incidents occurred in February and September 1970, when he was in Cu Chi, Dau Trieng, Tay Ninh, and Bein Duong, and assigned to Co E, 65th Engineer Battalion, HHC, 25th Infantry Division.  Service personnel records, which were associated with the claim folder in January 2006, confirmed that the Veteran served in Vietnam with Company E, 65th Engineer Battalion, 25th Infantry Division, from November 1969 to December 1970.

Review of the claims folder reveals that the subsequent grant of service connection in April 2009 was based on development following receipt of a description of stressors provided by the Veteran which resulted in evidence from the U.S. Army and Joint Services Records Research Center that the RO determined provided stressor verification. 

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r), the effective date based on new and material evidence, other than service department records, received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156(c)(1) provides an exception to the general rule that new and material evidence must be received to reopen a finally adjudicated claim if VA receives "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  However, this exception does not apply to records that could not have been obtained at the time of the finally adjudicated claim at issue from the U.S. Army and Joint Services Records Research Center if the Veteran at that time failed to provide sufficient information for VA to identify and obtain such records.  38 C.F.R. § 3.156(c)(2). 

In this case, the grant of service connection for PTSD was, at least in part, based on receipt of service department records in the form of the information received from the U. S. Army and Joint Services Records Research Center that served as verification of the Veteran's stressors.  In particular, confirmation was received that the Veteran's unit came under attack by the enemy at a time he is shown by official service department records to have been attached to this unit. 

The facts of this case are analogous to those at issue in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the Court recognized that § 3.156(c)(2) cannot be used to deny an earlier effective date in a newly acquired service records case where the information ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available, and not any inaction on the part of the Veteran, that prevented the Agency from corroborating the purported stressor at an earlier date.  Id. 

In the present case, it is undisputed that at the time the Veteran's claim was previously denied for lack of a verifiable, in-service stressor, in 2006, VA had before it his dates of service in Vietnam, his unit information, and the location of the Veteran's unit and year in which the reported stressor occurred.  Further, the record at that time included private medical reports reflecting a diagnosis of PTSD. As such and in light of Mayhue, the Board finds that an earlier effective date for service connection for PTSD is appropriate effective from date of receipt of the original claim, October 11, 2005, because the information utilized to verify the Veteran's stressors was of record at the time of the original denial of service connection.  An earlier effective date is not warranted as there is no evidence of a claim of service connection for PTSD prior to that date.  The fact that the Veteran may have sought treatment for PTSD prior to October 11, 2005, does not constitute a claim in this case. See 38 C.F.R. § 3.157 (2013). Accordingly, an effective date of October 11, 2005, is warranted.

ORDER

An effective date of October 11, 2005, for service connection for PTSD, is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


